--------------------------------------------------------------------------------


SECURED DEMAND LOAN AGREEMENT


THIS SECURED DEMAND LOAN AGREEMENT (the “Agreement”) is made and entered into
effective as of the 28th day of February, 2007 between, by and among QI Systems,
Inc. of 609 Cheek Sparger Road, Suite #300, Colleyville, Texas 76034, a
corporation registered in the State of Delaware ("Debtor"), and BFL Group, LLC,
3015 Keystone Dr., Cape Girardeau, MO 63701, ("Secured Party"), pursuant to the
terms and conditions set forth herein. BFL Group, LLC and QI Systems Inc. are
collectively referred to herein as the “Parties” and individually as a “Party”.


WITNESSETH:


WHEREAS, BFL Group, LLC, is interested in providing secured funding to QI
Systems Inc.,


WHEREAS, QI Systems Inc. is a public corporation interested in securing
operating capital,


NOW, THEREFORE for and in consideration of the premises and the mutual covenants
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


1. THE LOAN AMOUNT: For true value received promise to pay to the order of BFL
Group, LLC, the sum of Thirty Thousand Dollars ($30,000.00 USD). The entire
principal shall be fully and immediately payable UPON DEMAND of the Secured
Party thereof on or after 60 days from the date of signing shown below. The
Secured Party shall have at its discretion the right to extend the note in
increments of thirty (30) additional days upon the request of the Debtor. At
such time an extension is granted to the Debtor by the Secured Party simple
interest shall begin accruing at the rate of two and one half percent (2½%) per
month from the date of the extension. Upon mutual agreement of the Debtor and
the Secured Party indefinite extensions may be granted. At the due date of the
loan should the Secured Party elect to exercise the right of calling the note,
the Debtor shall have ninety (90) days from the date that the Secured Party’s
written notice is received by the Debtor to pay, settle and totally discharge
the note without additional penalty or interest.


2. USE OF FUNDS: The Debtor pledges to use the funds provided by the Secured
Party herein defined for the purposes of growing, enhancing, developing and
strengthening the corporation according to acceptable and established business
practices. The Debtor further pledges that funds will not be used as
compensation for the Board of Directors or to fund activities not authorized or
endorsed by the corporation’s Senior Management.


3. FINANCING FEE: As a financing fee for completing the transaction herein
stated by this document, the Secured Party shall receive Five Hundred Thousand
(150,000) shares of QI Systems Inc. common stock payable upon receipt of funds
by the Debtor.
 
BFL Group, LLC_________ For QI Systems Inc. _________

1

--------------------------------------------------------------------------------



4. SECURITY INTEREST: Debtor grants to Secured Party a security interest in all
inventory, equipment, appliances, furnishings, and fixtures now or hereafter
placed upon the premises known as QI Systems Inc., located at 101-3820 Jacombs
Road, Richmond, British Columbia, Canada V6V 1Y6 and 609 Cheek Sparger Road,
Suite #300, Colleyville, Texas 76034 (the "Premises") or used in connection
therewith and in which Debtor now has or hereafter acquires any right and the
proceeds therefrom. As additional collateral, Debtor assigns to Secured Party, a
security interest in all of its right, title, and interest to any trademarks,
trade names, contract rights, and leasehold interests in which Debtor now has or
hereafter acquires. The Security Interest shall secure the payment and
performance of Debtor's promissory note of even date herewith in the principal
amount of Thirty Thousand Dollars ($30,000.00 USD) and the payment and
performance of all other liabilities and obligations of Debtor to Secured Party
of every kind and description, direct or indirect, absolute or contingent, due
or to become due now existing or hereafter arising.


5. COVENANTS: Debtor hereby warrants and covenants: (a) the collateral will be
kept at the Premises and that the collateral will not be removed from the
Premises other than in the ordinary course of business. (b) The Debtor's place
of business is 101-3820 Jacombs Road, Richmond, BC, Canada V6V 1Y6 and 609 Cheek
Sparger Road, Suite #300, Colleyville, Texas 76034 and Debtor will immediately
notify Secured Party in writing of any change in or discontinuance of Debtor's
place of business. (c) The parties intend that the collateral is and will at all
times remain personal property despite the fact and irrespective of the manner
in which it is attached to realty. (d) he Debtor will not sell, dispose, or
otherwise transfer the collateral or any interest therein without the prior
written consent of Secured Party, and the Debtor shall keep the collateral free
from unpaid charges (including rent), taxes, and liens. (e) The Debtor shall
execute alone or with Secured Party any Financing Statement or other document or
procure any document, and pay the cost of filing the same in all public offices
wherever filing is deemed by Secured Party to be necessary. (f) Debtor shall
maintain insurance at all times with respect to all collateral against risks of
fire, theft, and other such risks and in such amounts as Secured Party may
require. (g) The Debtor shall make all repairs, replacements, additions, and
improvements necessary to maintain any equipment in good working order and
condition. At its option, Secured Party may discharge taxes, liens, or other
encumbrances at any time levied or placed on the collateral, may pay rent or
insurance due on the collateral and may pay for the maintenance and preservation
of the collateral. Debtor agrees to reimburse Secured Party on demand for any
payment made, or any expense incurred by Secured Party pursuant to the foregoing
authorization.


6. DEFAULT: The Debtor shall be in default under this Agreement upon the
happening of any of the following: (a) any misrepresentation in connection with
this Agreement on the part of the Debtor. (b) Any noncompliance with or
nonperformance of the Debtor's obligations under the Note or this Agreement. (c)
if Debtor is involved in any financial difficulty as evidenced by (i) an
assignment for the benefit of creditors, or (ii) an attachment or receivership
of assets not dissolved within ninety (90) days, or (iii) the institution of
Bankruptcy proceedings, whether voluntary or involuntary, which is not dismissed
within ninety (90) days from the date on which it is filed. Upon default and at
any time thereafter, Secured Party may declare all obligations secured hereby
immediately due and payable and shall have the remedies of a Secured Party under
the Uniform Commercial Code. Secured Party may require the Debtor to make it
available to Secured Party at a place which is mutually convenient. No waiver by
Secured Party of any default shall operate as a waiver of any other default or
of the same default on a future occasion. This Agreement shall inure to the
benefit up and bind the heirs, executors, administrators, successors, and
assigns of the parties. This Agreement shall have the effect of an instrument
under seal.

BFL Group, LLC_________ For QI Systems Inc. _________

2

--------------------------------------------------------------------------------



7. ASSIGNMENT: This Agreement may not be assigned by any Party without the other
Party’s prior written approval.


8. NOTICE: Any notice or communication required or permitted hereunder shall be
in writing and (i) personally delivered, (ii) sent by United States registered
or certified mail, postage prepaid, return receipt requested, (iii) sent by
Federal Express or similar nationally recognized overnight courier service, or
(iv) transmitted by facsimile with a hard copy sent within one (1) business day
by any of the foregoing means. Such notice shall be deemed to have been given
upon the date of actual receipt or delivery (or refusal to accept delivery) as
evidenced by the notifying Party’s receipt of written or electronic confirmation
of such delivery or refusal, if received by the Party to be notified between the
hours of 8:00 a.m. and 5:00 p.m. Central Standard Time on any business day, with
delivery made after such hours to be deemed received on the following business
day. For the purposes of notice, the address of the Parties shall be as follows:



 
If to Secured Party:
BFL Group, LLC

   
c/o Mr. Danny T. Berry

   
3015 Keystone Drive

   
Cape Girardeau, MO 63701

   
Phone: 573-651-8774

   
Email: dbarry5@charter.net




 
If to Debtor:
Attention: Mr. Steven R. Garman

   
QI Systems Inc.

   
609 Cheek Sparger Road

   
Suite #300

   
Colleyville, Texas 76034

   
Phone: 817-485-8111

   
Fax: 817-485-8186

   
Email: sgarman@qisystemsinc.com



Any address for notice may be changed by written notice so given.


9. AMMENDMENTS: This Agreement may not be modified or amended except in writing
signed by all Parties hereto.

BFL Group, LLC_________ For QI Systems Inc. _________

3

--------------------------------------------------------------------------------




10. ACCEPTANCE: The last party executing this Agreement shall have until 5:00
p.m., Central Standard Time, on the date which is ten (10) days after the date
of the execution of this Agreement by the first Party to execute this Agreement,
as evidenced by the date shown on the signature page attached hereto, and return
a fully executed original thereof to the first Party; otherwise, the offer set
forth in this Agreement shall be automatically revoked immediately upon the
expiration of such ten (10) day period.


11. NO THIRD-PARTY BENEFICIARY: This Agreement is not intended to give or confer
any benefits, rights, privileges, claims, actions or remedies to any person or
entity as a third party beneficiary, decree, or otherwise.


EXECUTED to be effective as of the date shown herein above, although executed by
the parties on the dates indicated below next to their respective signatures.





By: BFL Group, LLC                               
Name:
   
Date
                   
Position:
                     
By: QI Systems Inc.
       
02/28/2007
     
Steven R. Garman
 
Date
     
President & CEO
         
Signing for QI Systems Inc.
     

 
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 
 
BFL Group, LLC_________ For QI Systems Inc. _________
4

--------------------------------------------------------------------------------